DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 5 March 2021, the specification and claims were amended. Based on these amendments, the objections to the specification and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:
For each of claims 21 and 22, in line 3, “its ground contacting surface” should be replaced with “a ground contacting surface of the tread portion”. In addition, lines 2 and 3 should be rewritten to make it clearer that it is the first land portion that is on the ground contacting surface of the tread portion, not the circumferentially extending edges. For example, the lines could be amended to read: “a tread portion comprising a first land portion on a ground contacting surface of the tread portion, the first land portion having a circumferentially extending first edge and a circumferentially extending second edge”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 refers to “a tyre equator”. Claim 14 depends from claim 13, which also refers to “a tyre equator”. It is unclear whether these tyre equators are distinct. For purposes of examination, claim 14 will be interpreted as reciting “the tyre equator” rather than “a tyre equator”. Claims 15-17 and 20 are rejected based on their dependency from claim 14.
Each of claims 21 and 22 recites the limitation “the middle land portion”. See lines 11 and 12 of claim 21 and lines 14 and 15 of claim 22. There is insufficient antecedent basis for these limitations in the claims. For purposes of examination, the claims will be interpreted as specifying that the first land portion is a middle land portion. See claim 13.
Each of claims 21 and 22 refers to “an outboard side of a vehicle”. However, a vehicle, such as a passenger car, does not have outboard and inboard sides, making it unclear what the claims are referring to. For purposes of examination, the claims will be interpreted as referring 
Each of claims 21 and 22 refers to “an inboard crown longitudinal groove that is adjacent to the middle land portion”. The claims also recite that “the middle land portion is located on an outboard side of a vehicle”, i.e., on the outboard side of the tire equator. See the rejection of claims 21 and 22 under 35 U.S.C. 112 immediately above. These limitations are inconsistent with one another, and thereby render claims 21 and 22 indefinite, because one indicates that the middle land portion is on the outboard side of the tire equator and the other indicates that the middle land portion is on the inboard side of the tire equator. For purposes of examination, the claims will be interpreted as reciting that the outboard crown longitudinal groove, rather than the inboard crown longitudinal groove, is adjacent to the middle land portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,351,381 (“Roberts”), cited in an IDS.
Regarding claim 1, Roberts discloses a tyre (the tire 10; see Figure 2 and column 1, lines 46-48) comprising:
a tread portion (the tread portion 12; see Id.) comprising a first land portion on a ground contacting surface of the tread portion, the first land portion having a circumferentially extending first edge and a circumferentially extending second edge on the ground contacting surface (see the annotated version of Figure 2 provided below);
the first land portion being provided with first lateral grooves extending from the first edge and terminating within the first land portion, second lateral grooves extending from the second edge and terminating within the first land portion, and first sipes (see Id.); and
each first sipe extending from a first end thereof opened at the second edge toward the first edge, and turning in a direction within the first land portion to extend to a second end thereof opened at the second edge at a different location from the first end (see Id.);
wherein each first sipe is not connected with any other sipes nor grooves provided on the first land portion such that each first sipe does not communicate with the first edge (see Id.; the identified sipe is made up of multiple portions together defining a single Y-shaped sipe, and none of the portions extend to the identified first edge).


    PNG
    media_image1.png
    583
    946
    media_image1.png
    Greyscale


Regarding claim 2, Roberts discloses wherein the first lateral grooves and the second lateral grooves are arranged alternately in a tyre circumferential direction (see the annotated version of Figure 2 provided above).

Regarding claim 3, Roberts discloses wherein each first sipe is arranged between one first lateral groove and one second lateral groove which are adjacent in a tyre circumferential direction (see the annotated version of Figure 2 provided above; note that at least a portion of the identified first sipe is arranged between one of the first lateral grooves and one of the second lateral grooves).

claim 4, Roberts discloses wherein each first sipe has a length in a tyre axial direction equal to or more than 50% of an axial width of the first land portion (see the annotated version of Figure 2 provided above).

Regarding claim 5, Roberts discloses wherein each first sipe comprises a first sipe element extending from the first end, a second sipe element extending from the second end, and a third sipe element having an angle with respect to a tyre circumferential direction smaller than those of the first sipe element and the second sipe element (see the annotated version of Figure 2 provided below).


    PNG
    media_image2.png
    583
    946
    media_image2.png
    Greyscale


claim 7, Roberts discloses wherein the first sipe element and the second sipe element extend in parallel with each other (see the annotated version of Figure 2 provided above).

Regarding claim 8, Roberts discloses wherein the first sipe element has an opposite end opposed to the first end, the second sipe element has an opposite end opposed to the second end, and the third sipe element connects the opposite end of the first sipe element to the opposite end of the second sipe element (see the annotated version of Figure 2 provided above; the identified third sipe element at least indirectly connects the identified first and second sipe elements).

Regarding claim 9, Roberts discloses wherein the first sipe element has a length in a tyre axial direction smaller than a length in the tyre axial direction of the second sipe element (see the annotated version of Figure 2 provided above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts, as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2014/0238566 (“Takahashi”), cited in an IDS.
Regarding claim 6, Roberts does not disclose wherein the third sipe element has a length in the tyre circumferential direction smaller than lengths in a tyre axial direction of the first sipe element and the second sipe element. However, as discussed in MPEP 2144.04(IV)(A), where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, then the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Given the dimensions shown in Figure 2 of Roberts, it is expected that altering the length of the third sipe element such that it is slightly shorter than the first and second sipe elements, rather than slightly longer, would not affect the performance of the tire. Accordingly, the limitation at issue does not patentably define over Roberts.
Alternatively, such an arrangement is known from at least Takahashi. See Figure 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relative lengths of the sipe elements in Roberts such that the third sipe element was shorter than the first and second sipe elements since Takahashi indicates that these are suitable relative dimensions for such a sipe.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0354303 (“Kiwaki”) and Japanese Patent Application Publication No. JP 2010-6155 (“Toomatsu”), cited in an IDS.
Regarding claim 10, Roberts does not disclose wherein lengths in a tyre axial direction of the second lateral grooves are smaller than lengths in the tyre axial direction of the first lateral grooves.
It is well known in the art that tires can be symmetrical (with no designated mounting direction) or asymmetrical (with a designated mounting direction). For example, Kiwaki discloses an asymmetric tire with a designated mounting direction. See Figure 1 and paragraph 67. An outer side second rib 110 is located between circumferential grooves 100 and 102. See Figure 1 and paragraph 72. The outer side second rib 110 includes non-transverse sipes 124 that are U-shaped. See Figure 1 and paragraphs 91 and 92. The outer side second rib 110 also includes shallow grooves 127 extending from the circumferential groove 102. See Figure 1 and paragraphs 91 and 100.
Toomatsu shows a tire 10 in Figure 1B where the right side of the tire 10 corresponds to the outside of the tire 10 and the left side corresponds to the inside. See paragraph 17 of the provided translation. The tire 10 includes lug grooves 34a and 34b. See Figure 1B and paragraph 28. The lug grooves 34a toward the inside of the tire 10 completely traverse the corresponding land portion. See Figure 1B. The lug grooves 34b toward the outside of the tire 10 have narrow portions, reducing the area of the lug grooves 34b. See Figure 1B and paragraph 28. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reconfigured the tire of Roberts as an asymmetric tire, if desired, with the inner and outer halves tailored to their respective positions, as taught by Kiwaki. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when the tire of Roberts was made asymmetrical, the area of the lateral grooves closer to the inboard edge could be increased to improve wet/snow performance, as is known in the art, while leaving the area of the lateral grooves closer to the outboard edge the same (i.e., smaller) to improve cornering, as taught by Toomatsu.

Response to Arguments
The Applicant’s arguments filed 5 March 2021 with respect to the prior art rejections have been fully considered and are persuasive. Specifically, as initially suggested during the interview of 18 February 2021, Suganuma fails to meet each and every limitation of claim 1 as presently amended. Therefore, the rejection of claim 1 based on Suganuma has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Roberts. See above.
Independent claims 21 and 22 appear to define over the prior art. However, this conclusion is dependent upon how the rejections of these claims under 35 U.S.C. 112 are addressed.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 14-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11 requires second sipes connecting the first lateral grooves and the second edge. Similarly, claim 12 requires third sipes connecting the second lateral grooves and the first edge. Roberts does not disclose either feature, and there is nothing in the remaining prior art to suggest modifying Roberts in such a manner. While it is known in the art to have a sipe connect a lateral groove to the opposite edge (see Figure 4 of Takahashi, for example), these other prior art references fail to meet each and every limitation of claim 1. Specifically, the references fail to disclose or suggest sipes that extend from a first end opened at an edge to a second end opened at the same edge at a different location, wherein the sipes are not connected with any other sipes or grooves provided on the same land portion such that the sipes do not communicate with the other edge of the land portion, as required by claim 1.
Claim 13 recites that the first land portion is a middle land portion arranged between a tyre equator and a tread edge. Roberts does not disclose this feature, and there is nothing in the remaining prior art to suggest modifying Roberts in such a 
Claims 14-17 and 20 contain allowable subject matter based on their dependency from claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774